DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on February 18, 2022 in response to the previous Non-Final Office Action (11/18/2021) is acknowledged and has been entered.
	Claims 1 – 7 and 10 – 14 are currently pending.
	Claims 8 – 9 and 15 are cancelled.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Rejection under 112(b)

Response to Arguments
Applicant's arguments filed February 18, 2022 have been fully considered but they are not persuasive. 
 Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 11 – 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7, as amended, includes the limitation “determine the designated value for at least part of the at least one first area”. The specification as originally filed, fails to disclose that the “designated value” is used for the first area and only discloses using and determining the designated value for the second area. For purposes of art rejection, Examiner will interpret the claim using broadest reasonable interpretation.

Claim 11, as amended, includes the limitation “wherein at least one first area in the compressed raw image is compressed according to a first compression rate and at least one compressed raw image second area in the compressed raw image is compressed according to a second compressing rate lower than the first compressing rate” and goes on to claim that the first area includes the ROI and the second area includes the remaining area. This is in contradiction with the specification as originally filed. In the published specification, paragraphs 140 and 191 both disclose that the compression rate decreases if there is more data (i.e. ROIs) and increases when there is less data (i.e. remaining region). Paragraph 258 discusses the same concept but uses data variation as the parameter, the compression rate decreases with more variation (i.e. ROIs) and increases with less variation (i.e. remaining region). Claim 11 is the opposite of each of these. For purposes of art rejection, Examiner will interpret the claim as agreeing with the specification.

Claims 12 – 14 are rejected as being dependent on claim 11.

Claim 14, as amended, includes the limitation “the estimated information”. The specification as originally filed, fails to disclose that the “estimated information” includes objects recognized via object recognition. For purposes of art rejection, Examiner will interpret the claim using broadest reasonable interpretation.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "maintaining values of the at least one ROI" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Earlier in claim 1, a “plurality of ROIs” are identified and “at least one first area” includes “at least part of the plurality of ROIs”. However, there is not mention of “at least one ROI”. Is Applicant trying to claim “at least one of the plurality of ROIs” or was it intended to be “the plurality of ROIs” or something totally different? For purposes of art examination, Examiner will exercise broadest reasonable interpretation.

Claims 2 – 7 are rejected as being dependent on claim 1.

Claim 7 recites the limitation "the designated value for at least part of the at least one first area" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim. In claim 1, from which claim 7 depends, the designated value is associated with the remaining region/second area. It is unclear how the designated value is being determined for the first area in claim 7. For purposes of art examination, Examiner will exercise broadest reasonable interpretation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2017/0171423) ) in view of KR 20150072271A (hereinafter Song et al.).
Regarding claim 11, Campbell et al. disclose an electronic device comprising: a processor (DSP chip 150); and an image sensing module (100) comprising an image sensor (120) and a control circuit (130) electrically connected with the image sensor and connected with the processor through an interface (fig. 1-2; ¶22), wherein the processor is configured to: receive a compressed raw image from the image sensing sensor (¶32: DSP chip 150 receives the compressed pixel data at the decompression module 160); decompress the received compressed raw image (¶32: decompression module 160 decompresses the received compressed pixel data such that the original pixel data outputted by the FPA 130 is retrieved). Campbell fails to explicitly disclose identify whether the decompressed raw image is converted by the image sensing sensor or not, wherein at least one first area in the compressed raw image is compressed according to a first compression rate and at least one second area in the compressed raw image is compressed according to a second compressing rate lower than the first compressing rate when the decompressed raw image is converted by the image sensing sensor; based on determining that the decompressed raw image is converted by the image sensing sensor identify a plurality of region of interests (ROIs) in the decompressed raw image, wherein the at least one first area in the decompressed raw image comprises at least part of the plurality of ROIs and the at least one second area in the decompressed raw image is included in a remaining area of the decompressed raw image except for the plurality of ROIs; estimate information about a new plurality of ROIs in a next raw image to be obtained by the image sensing module based on the plurality of ROIs; and transmit the estimated information to the image sensing module.
	In a similar field of endeavor, Song teaches a method for receiving a medical image by a local medical imaging apparatus 20, processor 23 of the local medical imaging apparatus 20 analyzes the received medical image and restores the reduced image data for each divided region by decoding (¶33: corresponds to decompressing and determining). Song goes on the teach that when there is a sudden and a lot of movement in the image output from the local medical device 20 or when the doctor needs to move the probe 11 of the remote medical device 10 quickly to find the affected part, the image data is reduced. It can provide alarm information that the temporal resolution needs to be increased. On the contrary, when the movement of the probe 11 is small or the doctor wishes to closely observe the affected part, alarm information may be provided that it is necessary to provide a high quality image even at the expense of time resolution (¶39: corresponds to the estimation and transmitting). In light of the teaching of Song, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Song’s configuration in Campbell’s system because an artisan of ordinarily skill would recognize that this would result in a system capable of decompression and quickly adjusting ROIs for better images for the user.

Regarding claim 12, Campbell et al. in view of Song et al. disclose all of the aforementioned limitations of claim 11. Song also teaches wherein the processor is configured to: obtain the plurality of ROIs; perform image processing with respect to the plurality of ROIs (¶12: receiving, by the local medical imaging apparatus, a medical image from a remote medical imaging apparatus; reconstructing, by the local medical imaging apparatus, the reduced image data for each divided region by analyzing the received medical image; and outputting, by the local medical imaging apparatus, the restored image data).

Regarding claim 13, Campbell et al. in view of Song et al. disclose all of the aforementioned limitations of claim 12. Song also teaches wherein the processor is configured to obtain additional information based on the decompressed raw image (¶61: determines how to improve image quality).

Regarding claim 14, Campbell et al. in view of Song et al. disclose all of the aforementioned limitations of claim 11. Song also teaches wherein the the center of the image output through the display unit 11 of the local US system 20 is set as the region of interest, it is divided into several stages as it moves away from the center based on the set center. It shows that the quality of the final medical image can be determined by setting the region and adjusting the amount and quality of data for each divided region; only the central region of interest and other regions are partitioned, and a weight of '0' is assigned to the remaining regions other than the region of interest).

Claim 1 – 2, 5 – 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication KR 10-2008-0035110 (hereinafter Kim et al.) in view of Campbell et al. (US 2017/0171423) in view of KR 20150072271A (hereinafter Song et al.).
Regarding claim 1, Kim et al. disclose an electronic device comprising: a processor (110); and an image sensor and a control circuit wherein the control circuit is configured to: obtain a one raw image by using the image sensor (claim 1: receiving image data input from at least one surveillance camera); identify a plurality of regions (ROIs) of the raw image and a remaining region except for the plurality of ROIs, wherein at least one first area of the raw image comprises at least part of the plurality of ROIs, and at least one second area of the raw image is included in the remaining region (extracted regions) (cl. 1; ll.160-164: input image protection processing unit extracting a partial region from the received image data and selectively masking the extracted region; the masking unit includes a filtering method of filtering the extracted area and processing it black, a blur method of mapping the R, G, and B values of the extracted area to the average value of surrounding pixels, and adjusting the number of pixels in the extracted area); convert the raw image by changing at least one value of at least a part of the remaining region into a designated value and maintaining values of the at least one ROI (cl. 1; ll.160-164: the masking unit includes a filtering method of filtering the extracted area and processing it black); compress each of the at least one first area and the at least one second area in the converted raw image and transmit the raw image to the processor (cl. 1: an encoder for encoding the protected image data and a file system for sequentially storing the encoded image data). Kim et al. fails to explicitly disclose an image sensing module comprising an image sensor and a control circuit electrically connected with the image sensor and connected with the processor through an interface.
	In a similar field of endeavor, Campbell teaches an image capture system includes an image sensor chip 100 and a DSP chip 150, each of which may be contained within a camera. Light 110 enters the image sensor chip 100 through, for example, a camera lens and aperture, and is converted into compressed pixel data. The compressed pixel data is sent to the DSP chip 150, where it is converted into a formatted image and output as the image 190 (figs. 1-2; ¶22-23). In light of the teaching of Campbell, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Campbell’s configuration in Kim’s system because an artisan of ordinarily skill would recognize that this would result in a reduced system size and better power consumption. The combination fails to explicitly disclose to compress each of the at least one first area and the at least one second area in the converted raw image such that compressing rate for the at least one second area is higher than compressing rate for the at least one first area.
	In a similar field of endeavor, Song teaches the center of the image output through the display unit 11 of the local US system 20 is set as the region of interest, it is divided into several steps as the distance from the center is set based on the set center. It is shown that the quality of the final medical image can be determined by setting an area and adjusting the amount and quality of data in each divided area. Here, D represents image data reduction through data decimation, T represents image data reduction through temporal decimation, and C represents image data reduction through data compression. Thus, the ROI is compressed at a lower rate than the remaining region (figs. 2, 4; ¶36). In light of the teaching of Song, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Song’s configuration in Kim’s system because an artisan of ordinarily skill would recognize that this would result in a system capable of selective compression while maintaining image quality.

Regarding claim 2, Kim et al. in view of Campbell et al. in view of Song et al. disclose all of the aforementioned limitations of claim 1. Kim also teaches wherein the raw image comprises a plurality of objects, and wherein the control circuit or the processor is configured to obtain regions corresponding to the plurality of objects as the plurality of ROIs (ll.129-131,  155-164: input image protection processing unit extracting a partial region from the received image data and selectively masking the extracted region; the masking unit includes a filtering method of filtering the extracted area and processing it black, a blur method of mapping the R, G, and B values of the extracted area to the average value of surrounding pixels, and adjusting the number of pixels in the extracted area).

Regarding claim 5, Kim et al. in view of Campbell et al. in view of Song et al. disclose all of the aforementioned limitations of claim 1. Kim also teaches wherein the control circuit is configured to obtain as the plurality of ROIs, at least one of regions focused by an auto focus (AF) operation performed using the image sensing module, a plurality of object regions recognized by an object recognition operation in the at least one raw image, regions corresponding to information about a designated regions received from the processor in the raw image, regions corresponding to a designated region sizes in the raw image based on information about locations received from the processor when a size for plurality of ROIs is designated, or regions corresponding to digital zoom information received from the processor in the raw image (ll.148-164, 245-251: setting a masking area including a fixed area masking method in which a user sets coordinates of an area to be masked in advance and a moving area masking method using an object tracking). 


Regarding claim 6, Kim et al. in view of Campbell et al. in view of Song et al. disclose all of the aforementioned limitations of claim 1. Kim also teaches wherein the control circuit is configured to determine the designated value for the remaining data, based on a default value stored in a memory electrically connected with the control circuit or at least a partial value of the plurality of ROIs (ll.129-131, 155-164: input image protection processing unit extracting a partial region from the received image data and selectively masking the extracted region; the masking unit includes a filtering method of filtering the extracted area and processing it black, a blur method of mapping the R, G, and B values of the extracted area to the average value of surrounding pixels, and adjusting the number of pixels in the extracted area).

Regarding claim 7, Kim et al. in view of Campbell et al. in view of Song et al. disclose all of the aforementioned limitations of claim 1. Kim also teaches wherein the control circuit is configured to determine the designated value for at least part of the at least one first area, based on at least a partial value of at least one ROI included in the at least part of the at least one first area (ll.129-131, 155-164, 303: input image protection processing unit extracting a partial region from the received image data and selectively masking the extracted region; the masking unit includes a filtering method of filtering the extracted area and processing it black, a blur method of mapping the R, G, and B values of the extracted area to the average value of surrounding pixels, and adjusting the number of pixels in the extracted area; pixel corresponding to the central coordinates uses the upper, left, lower and right coordinates of the surrounding pixels).

Regarding claim 10, Kim et al. in view of Campbell et al. in view of Song et al. disclose all of the aforementioned limitations of claim 1. Song also teaches to set a frame compression rate; set, based on at least one of the set frame compression rate, an interface speed of the image sensing module, or an interface speed of the processor, a plurality of compression rates for each of the at least one first area and the at least one second area; compress the at least one first area and the compressed at least one second area according to the plurality of respective compression rates (figs. 2, 4; ¶36: see rejection of claim 1).

Claim 3 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication KR 10-2008-0035110 (hereinafter Kim et al.) in view of Campbell et al. (US 2017/0171423) in view of Song et al. in view of Minakami (US 2001/0055064).
Regarding claim 3, Kim et al. in view of Campbell et al. in view of Song et al. disclose all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein the raw image is used by the processor to obtain additional information and is not used for display by the processor.
	In a similar field of endeavor, Minakami teaches a digital camera with a main imaging element and a sub imaging element, wherein the sub element is for AF and the main element is for displaying (figs. 5; cls.3-4). In light of the teaching of Minakami, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Minakami’s configuration in Kim’s system because an artisan of ordinarily skill would recognize that this would result in a system capable of effective AF image processing and image display.

Regarding claim 4, Kim et al. in view of Campbell et al. in view of Song et al. disclose all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein an image attribute of each of the raw image comprises at least one of a position, a resolution, an exposure time, an exposure sensitivity of a lens, or a frame rate, and wherein at least image attribute of the raw image is different from another image attribute of other at least one raw image which is used for display.
	In a similar field of endeavor, Minakami teaches a digital camera with a main imaging element and a sub imaging element, wherein the sub element has a higher frame rate than the main element (cl.1). In light of the teaching of Minakami, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Minakami’s configuration in Kim’s system because an artisan of ordinarily skill would recognize that this would result in a system capable of effective AF image processing and image display.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698